Citation Nr: 0202062	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  95-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for metastatic 
adenocarcinoma for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependents' and Survivors' Educational 
Assistance pursuant to Chapter 35, Title 38 of the United 
States Code.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1951 to September 1974.  
These matters come to the Board of Veterans' Appeals (Board) 
from May 1994 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to the benefits shown on the title page.  The 
appellant, the veteran's surviving spouse, perfected an 
appeal of those decisions.

The appellant's claim was previously before the Board in 
November 2000, at which time the issues on appeal were 
decided.  The Board vacated the November 2000 decision in 
April 2001, as the result of a motion from the appellant's 
representative.  The decision was vacated in order to allow 
the representative the opportunity to submit arguments in 
support of the appellant's appeal.  Those arguments will be 
considered in the current disposition of the appeal.



FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, obtained all relevant evidence 
designated by the appellant, and obtained a VA medical 
opinion in order to assist her in substantiating her claim 
for VA benefits.

2.  The veteran died in December 1989.  The immediate causes 
of death were metastatic adenocarcinoma, acute renal failure, 
obstructive jaundice, and sepsis.  Other significant 
conditions contributing to death were metabolic acidosis and 
respiratory failure.

3.  At the time of his death the veteran had a claim pending 
for service connection for metastatic adenocarcinoma.

4.  In accordance with the law in effect in December 1989 and 
the evidence of record at the date of death a relationship 
between metastatic adenocarcinoma, which was initially 
diagnosed in May 1989, and an in-service disease or injury, 
including Agent Orange exposure was not demonstrated.  

5.  The veteran served in Vietnam from August 1968 to August 
1969, and is presumed to have been exposed to Agent Orange.

6.  Based on the medical evidence now of record, it is 
reasonably probable that the primary site of the metastatic 
adenocarcinoma that caused the veteran's death was the lungs.




7.  Due to the changes in the regulations in June 1994, the 
veteran's death due to metastatic adenocarcinoma, with the 
lungs as the primary site, is presumed to have resulted from 
his exposure to Agent Orange while in service.


CONCLUSIONS OF LAW

1.  Based on the evidence then of record and in accordance 
with the law in effect in December 1989, metastatic 
adenocarcinoma was not incurred in or aggravated by active 
service, nor could the disorder be presumed to have been so 
incurred so that the criteria for a grant of service 
connection for metastatic adenocarcinoma for accrued benefits 
purposes have not been met.  38 U.S.C. §§ 301, 310, 312, 316, 
331, 337, 3007, 3021 (1988); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311a, 3.1000 (1989).

2.  Based on the evidence now of record and in accordance 
with the law that became effective in June 1994, the cause of 
the veteran's death is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 1310, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2001).

4.  The criteria for entitlement to Survivors' and 
Dependents' Educational Assistance are met.  38 U.S.C.A. 
§ 3500 (West 1991); 38 C.F.R. § 21.3021 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
complaints or clinical findings related to cancer in any area 
of the body.  They indicate that he was hospitalized in 
November 1966 for the treatment of pneumonia, which resolved 
with no complications and no sequelae.  X-ray studies of the 
chest in December 1969 and April 1970 were negative.  He 
complained of pleuritic chest discomfort in February 1971, 
but an X-ray study of the chest was then normal.  Subsequent 
physical examinations showed no abnormalities pertaining to 
the lungs.  An X-ray study of the chest in February 1974 
showed bilateral upper lobe fibronodular changes, but a chest 
X-ray in June 1974 was again negative.

The service personnel records disclose that he served in 
Vietnam from August 1968 to August 1969.  While in Vietnam 
his military occupational specialty (MOS) was airborne radio 
operator and he was stationed at the Nha Trang Air Base.

In a January 1975 rating decision the RO granted service 
connection for mild bilateral hearing loss and a comminuted 
fracture of the distal phalanx of the right third finger, 
both of which were rated as non-compensable.  Those ratings 
remained in effect until the veteran's death.

In September 1989 the veteran submitted an application for 
compensation benefits for cancer, extragonadal germ cell 
tumor syndrome, with an onset in May 1989.  In support of 
that claim he submitted the report of a medical evaluation 
conducted by the Air Force in January 1982 as part of a study 
to determine whether there was any causal relationship 
between health problems and environmental exposure in 
Southeast Asia.  In conjunction with that evaluation he 
denied having been exposed to a long list of toxic chemicals 
and radiation, but dioxin was not included in the list.  The 
physical examination revealed no relevant abnormalities, and 
an X-ray study of the chest disclosed post-inflammatory 
fibrotic changes in the right apex, possible azygos lobe, and 
no active infiltrates.  The veteran complained of shortness 
of breath during the evaluation, but pulmonary function tests 
were normal.

Treatment records from the service department medical center 
indicate that the veteran was hospitalized in May 1989 with 
complaints of an abdominal mass, gynecomastia, abdominal 
pain, and indigestion.  He also had a 40-pack year smoking 
history.  Diagnostic testing and examination resulted in the 
diagnosis of adenocarcinoma with an unknown primary site and 
metastasis to the liver, stomach, pancreas, and 
retroperitoneum.  His treating physician then noted that he 
had traveled to Vietnam.  A liver biopsy showed poorly 
differentiated large cell malignant neoplasm.  A computerized 
tomography (CT) scan in June 1989 resulted in the impression 
of extensive abdominal adenopathy possibly due to a mass in 
the head of the pancreas with metastatic disease to the liver 
and retroperitoneal lymph nodes, or lymphoma.  The veteran 
received chemotherapy through November 1989, and then entered 
hospice care.  None of the medical records reveal any 
etiology for the adenocarcinoma.

The death certificate shows that the veteran died in December 
1989.  The immediate cause of death was metastatic 
adenocarcinoma, unknown primary; acute renal failure, 
obstructive; obstructive jaundice; and to rule out sepsis.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause, consisted of metabolic 
acidosis and respiratory failure.  An autopsy was performed 
and the preliminary report reflected diagnoses of metastatic 
adenocarcinoma, presumably gastric or, less likely, 
hepatocellular in origin, involving the stomach, liver, 
diaphragm, omentum, right lung lymphatics, Gerota's fascia, 
right kidney, paraortic lymph nodes, and bilateral hilar 
lymph nodes; jaundice; pneumonia, left upper lobe; pulmonary 
emboli, right upper and lower lobes; and pancreatic fat 
necrosis.  The final autopsy report shows diagnoses of 
metastatic adenocarcinoma, presumably of gastric origin 
versus pancreatic origin, involving all of the sites 
previously reported and the pancreas and periosteum of bone.  
The veteran also had pneumonia, emphysema, focal fibrosis in 
the right lower lung, and fat necrosis of the pancreas.  The 
Armed Forces Institute of Pathology verified those findings 
in January 1990, and found that the primary site of the 
carcinoma had not been determined.

In an April 1992 report Richard A. Albanese, M.D., stated 
that the veteran's death was possibly caused by dioxin 
exposure, and that he hoped that research would some day show 
such a relationship.  Dr. Albanese participated in the study 
of environmental exposure of Air Force personnel in 1981 and 
1982.

The appellant provided testimony at a hearing before the RO 
Hearing Officer in September 1994.  She then asserted that 
the veteran had lymphoma, as shown by the June 1989 CT scan, 
and sarcoma, as shown by the liver biopsy.  She also asserted 
that the reference to metastasis to the lymph nodes in the 
autopsy report was evidence of lymphoma.  She contended that 
the veteran died due to lung cancer, and that his death was 
due to his exposure to Agent Orange while serving in Vietnam.  
She also stated that the veteran had respiratory problems 
since serving in Vietnam.

In a January 1990 statement the appellant asserted that the 
veteran had been exposed to Agent Orange while serving in 
Vietnam, and that he had received compensation under the 
Agent Orange Veteran Payment Program in November 1989.  She 
submitted a notice from that program showing that his 
application for disability payments had been approved, in 
accordance with criteria established by the Federal district 
court.  With that claim the veteran had reported having 
worked as an airborne radio operator in Vietnam from July 
1968 to July 1969.  He stated that he had been exposed to 
Agent Orange while it was being stored and in traveling 
throughout Vietnam.

In support of her claim the appellant submitted copies of 
letters sent to her by the veteran while he was in Vietnam.  
In those letters he reported having been grounded due to 
illness, which he described as a cold.

In a November 1995 statement the appellant asserted that the 
veteran had six of the radiogenic diseases listed in 
38 C.F.R. § 3.311, that the veteran was exposed to radiation 
in service, and that the radiation caused the cancer that 
resulted in his death.  She has submitted treatises on the 
classification of lung cancers, purportedly from the National 
Cancer Institute; a description of the risk factors for lung 
cancer, issued by the American Cancer Society; and articles 
pertaining to pulmonary nodules and pulmonary fibrosis.  She 
also submitted a January 1997 medical report from Richard A. 
Bernstein, M.D., in which he described a large number of 
pulmonary disorders that could result in fibronodular changes 
in the lung, including cancer.

During a July 1997 hearing the appellant asserted that the 
fibrous changes in the lungs noted in February 1974, January 
1982, and in the December 1989 autopsy caused the veteran's 
lung cancer.  She stated that he continued to have pulmonary 
symptoms from 1969 until his death in 1989.

The RO obtained a medical opinion in February 1998 from 
Truvor V. Kuzmowych, M.D., the Chief of the VA Medical Center 
(MC) Pulmonary Clinic regarding the relationship, if any, 
between the respiratory problems documented during service 
and the cause of the veteran's death.  In rendering that 
opinion Dr. Kuzmowych reviewed the three-volume claims file, 
and noted all respiratory symptoms and findings documented 
during and since service.  He also noted that the veteran had 
been exposed to Agent Orange, that he smoked two packs of 
cigarettes a day for 40 years, and that he had chronic 
obstructive pulmonary disease as well as the adenocarcinoma.  

Dr. Kuzmowych summarized the information shown on the death 
certificate and the autopsy reports.  Based on the medical 
evidence, Dr. Kuzmowych found that the respiratory infections 
and fibronodular changes that the veteran had in service did 
not result in the respiratory failure that contributed to 
cause his death.  He stated that the fibronodular changes 
found in February 1974 did not represent the initiation of a 
disease process, but were scars from an old inflammatory 
process in the lungs.  He also noted that no cancer was found 
in the lung parenchyma itself during the autopsy, although 
malignant cells were found in the lymph nodes, bronchial 
lymphatics, and pleural fluid.  He stated that the absence of 
any malignancy within the lungs was very strong evidence that 
the lungs were not the primary site of the adenocarcinoma.  
He found no evidence that the veteran had a primary lung 
cancer, that the malignant cells found in the areas of the 
lung were from other organs, and that there was no causal 
relationship between the post-inflammatory changes or any 
other pathology in the lungs and the metastatic disease.

The appellant's representative presented a February 2000 
research article on a study conducted by the Environmental 
Protection Agency on the effects of dioxin exposure, and the 
chemical basis for those affects.  

The appellant presented an August 2000 medical report from 
Dr. Albanese in which he referenced the veteran's service 
medical records, his 1989 medical records, and the autopsy 
reports.  Dr. Albanese found that although the site of the 
primary or original cancer was not known, the primary cancer 
could have been a gastric or pancreatic tumor or a lung 
tumor.  Selection of the gastric or pancreatic site was 
supported by the apparent location of the tumor center at 
autopsy.  Selection of the lung site was supported by the 
pre-existing pulmonary findings and the veteran's smoking 
history.  

Dr. Albanese noted that the National Academy of Sciences had 
found that lung cancers, but not gastrointestinal cancers, 
were statistically associated with herbicide exposure.  He 
stated, in essence, that he disagreed with that conclusion, 
and that his review of the medical literature resulted in the 
conclusion that herbicide exposure increased the risk of 
gastric cancer.  He also referenced multiple studies showing 
a relationship between cancer and high frequency radiation.  
He found that the veteran was probably exposed to 
electromagnetic and ionizing radiation as well as Agent 
Orange while in service, and provided the opinion that the 
cancer, whether it originated in the lungs, stomach, or 
pancreas, was more likely than not a result of military 
"exposures."  He further stated, however, that due to the 
veteran's pre-existing pulmonary lesions, the clinical 
presentation, and his smoking history, it was more likely 
than not that the primary site of the cancer was in the 
lungs.

In order to resolve the conflicting medical opinions provided 
by Dr. Kuzmowych and Dr. Albanese, the Board requested an 
additional opinion from the Veterans Health Administration.  
James A. Holland, M.D., Chief of Oncology at the VAMC in 
Albany, New York, reviewed the veteran's medical records and 
provided the following response:

The major issue in this case is the source of the 
primary tumor.  Based upon the pathological tests 
that have been done and provided in the records, 
this is adenocarcinoma of unknown primary.  One can 
speculate to great lengths based upon clinical 
course, X-rays, blood tests, etc., the identity of 
the source, but the source will still remain 
indeterminate based upon the information available. 
. . . Without any additional information to 
identify the source, one must go on likelihood of 
the source.  For those individuals initially 
diagnosed adenocarcinoma of unknown primary and 
whose source ultimately is identified at autopsy, a 
common primary site is the lung.  Therefore, it is 
at least as likely as not that the veteran's 
metastatic adenocarcinoma originated in the lung.  
If indeed the patient did have herbicide exposure, 
lung cancer is one of the diseases that has been 
determined to be associated with this exposure.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
recently revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  The changes 
in the regulation are effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and apply 
to all claims filed on or after November 9, 2000, or filed 
previously but not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc); VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
request the appellant to provide any evidence in her 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any Federal 
department or agency, State or local government, private 
medical care provider, current or former employer, or other 
non-Federal governmental source.  Duty to Assist, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO provided the appellant a statement of the case and 
supplemental statements of the case in July 1994, December 
1994, April 1995, August 1995, March 1996, July 1998, October 
1998, and June 2000.  In those documents the RO informed the 
appellant of the regulatory requirements for establishing 
service connection for adenocarcinoma and the cause of death, 
and provided her the rationale for not awarding service 
connection.  The appellant's representative has submitted 
evidence and arguments in support of the appellant's claim, 
and did not indicate that she had any additional evidence to 
submit.  The RO notified the appellant that her case was 
being sent to the Board, and informed her that any additional 
evidence that she had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the appellant of the evidence needed to 
substantiate her claims.

The RO obtained the veteran's service medical and personnel 
records, the relevant service department treatment records, 
the death certificate, and the autopsy reports.  The RO and 
the Board also obtained medical opinions in order to resolve 
the medical issues in the case.  The appellant presented 
testimony before the RO in July 1994 and July 1997.  She has 
also submitted numerous statements in which she made specific 
reference to the applicable law to be applied in determining 
the outcome of her appeal, and medical evidence, treatises 
and articles in support of her contentions.  She has not 
indicated the existence of any other evidence that is 
relevant to her appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the appellant's claims and that VA has fulfilled its 
obligation to assist her in the development of the relevant 
evidence.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 310, 331 (1988); 38 U.S.C.A. 
§ 1110, 1131 (West 1991).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C. §§ 301, 312, 
337 (1988); 38 U.S.C.A. § 1101, 1112, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  
38 U.S.C.A. § 1116 (West 1991), as amended by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 201(c), 115 Stat. 976 (2001).  When such a veteran 
develops lung cancer to a degree of 10 percent or more at any 
time following his separation from service, the disorder 
shall be presumed to have been incurred during service.  
38 U.S.C.A. § 1116, as amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
§ 201(a), 115 Stat. 976 (2001).  In addition, the statute 
does not preclude an appellant from establishing service 
connection with proof of actual direct causation.  Brock v. 
Brown, 10 Vet. App. 155 (1997), aff'd, (Fed. Cir. May 2, 
2000) (non-precedential order), vacated and remanded on other 
grounds (Fed. Cir. Dec. 15, 2000). 

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C. 
§ 3021 (1988); 38 C.F.R. § 3.1000(c) (1989).  The entitlement 
of the accrued benefits claimant is derived from the 
veteran's entitlement, and the accrued benefits claimant 
cannot be entitled to a greater benefit than the veteran 
would have received had he lived.  Zevalkink v. Brown, 6 Vet. 
App. 483, 489-90 (1994).

At the time of his death in December 1989 the veteran had 
pending a claim of entitlement to compensation benefits for 
cancer.  The appellant is, therefore, potentially entitled to 
accrued benefits based on that claim.

The 1989 treatment records show that the veteran was 
diagnosed with metastatic adenocarcinoma in May 1989.  The 
claim for service connection for accrued benefit purposes is, 
therefore, supported by a current medical diagnosis of 
disability.  The evidence of record at the time of the 
veteran's death does not indicate, however, that a related 
injury or disease was incurred in service or the one year 
presumptive period, or that the cancer is related to an in-
service disease or injury.  Hickson, 
12 Vet. App. at 253.  Indeed, it is the medical evidence that 
was submitted and obtained in the years following the 
veteran's death, interpreted in light of changes in the law 
that became effective after his death, that present a basis 
to conclude that metastatic adenocarcinoma was related to 
Agent Orange exposure in service.

The veteran's service medical records are silent for any 
complaints or clinical findings related to any type of 
cancer, nor does the medical evidence indicate that a 
malignant tumor was compensable to a degree of 10 percent or 
more within one year of his separation from service.  
Although he was treated for multiple respiratory infections 
in service, the medical records indicate that he recovered 
from those infections without any chronic manifestations.  An 
X-ray study of the chest in February 1974 showed bilateral 
upper lobe fibronodular changes, which the appellant asserts 
caused the cancer that was diagnosed in 1989.  The medical 
evidence indicates, however, that a chest X-ray in June 1974 
was normal, and there is no medical evidence of a relevant 
disorder from 1974 to 1982 and from 1982 to 1989.  Although 
the appellant has asserted that the veteran suffered from 
respiratory problems since serving in Vietnam, her statements 
are not probative of a relationship between adenocarcinoma 
and an in-service disease or injury because she is not 
competent to relate the observable symptoms to the diagnosis 
of adenocarcinoma.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board finds, therefore, that service connection 
based on direct incurrence is not shown by the evidence.

The appellant contends that the adenocarcinoma was caused by 
the veteran's exposure to radiation while in service.  The 
evidence does not indicate, however, that while in service 
the veteran participated in any radiation risk activity as 
defined in 38 C.F.R. § 3.309(d)(3)(ii), and in conjunction 
with the January 1982 evaluation he denied having been 
exposed to radiation in service.   Although Dr. Albanese 
indicated that the veteran had been exposed to ionizing 
radiation, that opinion is refuted by the absence of any 
evidence of radiation exposure in the service records or as 
reported by the veteran.  In addition, Dr. Albanese's opinion 
cannot be considered in determining the appellant's 
entitlement to accrued benefits because it was not in file at 
the time of the veteran's death.  38 C.F.R. § 3.1000(a).  The 
Board finds, therefore, that development pursuant to 
38 C.F.R. § 3.311 is not warranted.

The multiple medical treatises submitted by the appellant are 
not probative of a nexus between adenocarcinoma and an in-
service disease or injury because they do not verify a 
relationship between that specific disorder and any in-
service event.

The appellant also contends that the adenocarcinoma was 
caused by the veteran's exposure to Agent Orange while 
serving in Vietnam.  According to the regulation in effect in 
1989, a veteran who served in Vietnam was presumed to have 
been exposed to Agent Orange.  38 C.F.R. § 3.311a(b) (1989).  
The only disorder that was shown by sound scientific and 
medical evidence to be related to Agent Orange exposure at 
that time was chloracne, and the regulation clearly stated 
that no other disorders had been shown to be so related.  
38 C.F.R. § 3.311a(d) (1989).  Although the regulation was 
subsequently changed to include certain cancers, including 
lymphoma and sarcoma (as claimed by the appellant) and 
respiratory cancers, these subsequent revisions to the 
regulation cannot be applied in determining the appellant's 
entitlement to accrued benefits because they could not have 
been applied to the veteran's claim at the time of his death.  
Zevalkink, 6 Vet. App. at 489-90.  Application of the 
presumptive provisions of the regulations does not, 
therefore, support a grant of service connection for 
metastatic adenocarcinoma for accrued benefits purposes.

The appellant presented evidence showing that the veteran had 
been awarded disability payments under the Agent Orange 
Veteran Payment Program.  The requirements for payments under 
that program, however, differ from the requirements for 
establishing service connection.  His eligibility for 
payments under that program is not, therefore, evidence of 
service connection.  See Brock, 10 Vet. App. at 155.

In his August 2000 opinion Dr. Albanese stated that the 
metastatic adenocarcinoma was related to the veteran's 
exposure to Agent Orange, electromagnetic radiation, or 
ionizing radiation during service.  The determination of 
whether accrued benefits are payable, however, is limited to 
the evidence that was in the file at the date of death.  
38 C.F.R. § 3.1000(a).  Although "in file" includes existing 
service department treatment records, it does not include 
additional medical evidence created after death.  See Hayes 
v. Brown, 4 Vet. App. 353 (1993).  Dr. Albanese's opinion, 
therefore, and any evidence created after December 1989, 
cannot be considered in determining the appellant's 
entitlement to accrued benefits.  

The evidence of record when the veteran died in December 
1989, interpreted in the context of the law then in effect, 
does not show that the cancer had its onset in service or 
within the applicable 1 year presumptive period or was the 
result of an in-service disease or injury, including exposure 
to Agent Orange.  The Board has determined, therefore, that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for metastatic 
adenocarcinoma for accrued benefits purposes.

Service Connection for the Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Educational 
assistance is payable to the surviving spouse of a veteran 
who dies as the result of a service-connected disability.  
38 U.S.C.A. § 3500; 38 C.F.R. § 20.3021.

At the time of the veteran's death in December 1989, service 
connection had been granted for mild bilateral hearing loss 
and a comminuted fracture of the distal phalanx of the right 
third finger, both of which were rated as non-compensable.  
The evidence does not show that either impairment caused or 
materially contributed to cause the veteran's death, nor does 
the appellant so claim.  She contends that metastatic 
adenocarcinoma, which caused his death, resulted from his 
exposure to Agent Orange while in service.

Although the regulation in effect in December 1989 provided a 
presumption of service connection based on Agent Orange 
exposure only for chloracne, the regulation was amended in 
June 1994 to include respiratory cancers as one of the 
disorders to which the presumption of service connection 
applies.  See Disease Associated with Exposure to Certain 
Herbicide Agents (Multiple Myeloma and Respiratory Cancers), 
59 Fed. Reg. 29,723 (June 9, 1994).  When a change in the law 
occurs prior to the final adjudication of the appellant's 
appeal, she is entitled to the application of the version 
more favorable to her.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the appellant.  If application of the 
revised regulation results in an award of benefits, the 
effective date for the award can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-00.

The appellant was provided the revised regulations in the 
July 1994 statement of the case, and the RO considered the 
revised regulations at that time in denying service 
connection for the cause of death.  The Board finds, 
therefore, that it can consider the original and revised 
presumptive criteria without prejudice to the appellant.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).

As discussed above, the Board has determined that service 
connection for metastatic adenocarcinoma based on direct 
incurrence, onset within the applicable 1 year presumptive 
period or as the result of service is not shown by the 
evidence.  Entitlement to service connection for the cause of 
death is, therefore, dependent on a finding that the cancer 
is one of the diseases shown to be related to Agent Orange 
exposure.

Dr. Albanese provided the opinion that, although the primary 
site of the cancer was not determined as the result of the 
autopsy, it was more likely than not that the primary site of 
the cancer was in the lungs.  Dr. Holland also found that, 
based on the available medical evidence, it is at least as 
likely as not that the veteran's metastatic adenocarcinoma 
originated in the lung.  In rendering his opinion Dr. Holland 
attempted to obtain additional evidence, in the form of 
tissue slides or biopsies, but no additional evidence was 
available.  Dr. Kuzmowych found, on the other hand, that the 
absence of any malignancy within the lungs on autopsy was 
very strong evidence that the lungs were not the primary site 
of the adenocarcinoma.  

The differing opinions of Drs. Holland and Kuzmowych were 
both based on review of the veteran's medical records in 
light of VA regulations pertaining to Agent Orange exposure, 
and are highly probative.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (an opinion that is based on review of the 
entire record is more probative than an opinion that is based 
on reported history).  This evidence concerning whether the 
lungs were the primary site of the adenocarcinoma is, 
therefore, at least in equipoise.  Dr. Albanese's opinion, 
while less persuasive as it was not based as clearly on the 
evidence in the record, is nevertheless favorable to the 
appellant's claim.  In accordance with 38 U.S.C.A. § 5107, if 
the evidence is in equal balance, the issue will be decided 
in favor of the appellant.  Gilbert, 1 Vet. App. at 55; 
38 C.F.R. § 3.102.  Resolving any doubt in the appellant's 
favor, the Board concludes that the primary site of the 
metastatic adenocarcinoma that resulted in the veteran's 
death was in the lungs, and that the presumption of service 
connection for veterans exposed to Agent Orange who develop a 
respiratory cancer applies to the veteran's case.  

The available medical evidence also shows that the metastatic 
adenocarcinoma became manifest to a degree of 10 percent or 
more, in that the disease resulted in total disability and 
death within seven months of the diagnosis.  The Board finds 
that the June 1994 revision to the regulation pertaining to 
the presumption of service connection for veterans who were 
exposed to Agent Orange is more favorable to the appellant, 
because it allows for the grant of service connection.  
VAOPGCPREC 3-00.  For these reasons the Board has determined 
that the evidence supports the grant of service connection 
for the cause of the veteran's death.

Because service connection for the cause of the veteran's 
death has been established, the appellant is entitled to 
Dependents' and Survivors' Educational Assistance.


ORDER

The claim of entitlement to service connection for metastatic 
adenocarcinoma for accrued benefits purposes is denied.

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependents' and Survivors' Educational 
Assistance is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

